                                             Case 5:20-cv-07826-VKD Document 9 Filed 03/05/21 Page 1 of 6




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7        SHAWN RUFFIN,                                    Case No. 20-cv-07826-VKD
                                                        Plaintiff,
                                   8
                                                                                             ORDER SCREENING COMPLAINT
                                                  v.                                         PURSUANT TO 28 U.S.C. § 1915A; OF
                                   9
                                                                                             DISMISSAL WITH LEAVE TO
                                  10        SAN FRANCISCO SHERIFF’S                          AMEND
                                            DEPARTMENT, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Pro se plaintiff Shawn Ruffin, who appears to be a pretrial detainee at the “San Francisco

                                  14   County Jail #3,” filed the instant civil rights action pursuant to 42 U.S.C. § 1983 against the San

                                  15   Francisco Sheriff’s Department and numerous employees thereof. Dkt. No. 1 at 2. Mr. Ruffin has

                                  16   consented to magistrate judge jurisdiction. Dkt. No. 7. The Court granted Mr. Ruffin’s motion for

                                  17   leave to proceed in forma pauperis in a separate order. Dkt. No. 8.

                                  18   I.      STANDARD OF REVIEW
                                  19           A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  20   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  21   1915A(a). In its review, the Court must identify any cognizable claims and dismiss any claims

                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  23   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

                                  24   Pro se pleadings must be liberally construed. Jackson v. Carey, 353 F.3d 750, 757 (9th Cir. 2003);

                                  25   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

                                  26           To state a claim arising under federal law, it must be clear from the face of plaintiff’s well-

                                  27   pleaded complaint that there is a federal question. Easton v. Crossland Mortg. Corp., 114 F.3d

                                  28   979, 982 (9th Cir. 1997) (per curiam). Mr. Ruffin has used the Court’s form complaint for filing
                                              Case 5:20-cv-07826-VKD Document 9 Filed 03/05/21 Page 2 of 6




                                   1   an action under 42 U.S.C. § 1983, which “provides a cause of action for the ‘deprivation of any

                                   2   rights, privileges, or immunities secured by the Constitution and laws’ of the United States.”

                                   3   Wilder v. Virginia Hosp. Ass’n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section

                                   4   1983 is not itself a source of substantive rights, but merely provides a method for vindicating

                                   5   federal rights elsewhere conferred. Graham v. Connor, 490 U.S. 386, 393–94 (1989).

                                   6            To state a claim for relief under § 1983, a plaintiff must allege two essential elements: (1)

                                   7   that a right secured by the Constitution or laws of the United States was violated, and (2) that the

                                   8   alleged violation was committed by a person acting under the color of state law. West v. Atkins,

                                   9   487 U.S. 42, 48 (1988).

                                  10   II.      BACKGROUND
                                  11            Mr. Ruffin alleges that on April 10, 2020, Deputy Truong and Senior Deputy James placed

                                  12   him in a cell that was not up to “institution standards” as it was “filthy,” the sink was not working,
Northern District of California
 United States District Court




                                  13   and it had just been sprayed for COVID-19 virus a few hours earlier. Dkt. No. 1 at 3. Mr. Ruffin

                                  14   also alleges that on April 11, 2020, Deputy Orsha discriminated against him when Deputy Orsha

                                  15   took away a phone from him when he asked for a spray bottle to clean it, and then proceeded to

                                  16   give the phone to a “caucasian-white inmate” whom Mr. Ruffin asserts is a member of Deputy

                                  17   Orsha’s “LGBTQ Community.” Id. Mr. Ruffin also alleges that Lt. Collins and Lt. Martindale

                                  18   deprived him of a shower for five days, from August 10, 2020 to August 15, 2020. Id. Mr. Ruffin

                                  19   names numerous other individuals as defendants, claiming that there is a total of “105 to 110” total

                                  20   deputy officers involved, but makes no specific allegations against them in his statement of claim.

                                  21   Id. at 2. Mr. Ruffin seeks “criminal prosecution” against the deputies as well as damages. Id. at 3.

                                  22   III.     DISCUSSION
                                  23            A.     Conditions of Pretrial Detention
                                  24            When a pretrial detainee challenges conditions of his confinement, the proper inquiry is

                                  25   whether the conditions amount to punishment in violation of the Due Process Clause of the

                                  26   Fourteenth Amendment. Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). Accordingly, as a

                                  27   pretrial detainee, Mr. Ruffin’s allegations regarding unsanitary cell conditions and the deprivation

                                  28   of a shower, liberally construed, implicate his rights under the Fourteenth Amendment.
                                                                                          2
                                           Case 5:20-cv-07826-VKD Document 9 Filed 03/05/21 Page 3 of 6




                                   1          The state may detain a pretrial detainee “to ensure his presence at trial and may subject him

                                   2   to the restrictions and conditions of the detention facility so long as those conditions and

                                   3   restrictions do not amount to punishment or otherwise violate the Constitution.” Id. at 536–37. If

                                   4   a particular condition or restriction of pretrial detention is reasonably related to a legitimate

                                   5   governmental objective it does not, without more, amount to punishment. Id. at 539. Because

                                   6   states must be able to take steps to maintain security and order at pretrial facilities, restrictions and

                                   7   conditions that are reasonably related to a facility’s interest in maintaining jail security and order

                                   8   are not, without more, unconstitutional punishment. Id. at 540.

                                   9          To determine whether a particular condition or restriction of pretrial detention amounts to

                                  10   punishment in the constitutional sense of the word, the Court first looks to whether the disability

                                  11   imposed is for the purpose of punishment or whether it is but an incident of some other legitimate

                                  12   governmental purpose. Id. at 538. Absent a showing of an express intent to punish, whether a
Northern District of California
 United States District Court




                                  13   condition or restriction amounts to punishment generally will turn on whether there is an

                                  14   alternative, rational purpose for the condition/restriction, and whether the condition/restriction

                                  15   appears excessive in relation to that alternative purpose. Id.; Demery v. Arpaio, 378 F.3d 1020,

                                  16   1028 (9th Cir. 2004). If a restriction or condition is not reasonably related to a legitimate goal,

                                  17   i.e., if it is arbitrary or purposeless, a court may infer that the purpose of the governmental action

                                  18   is punishment. Bell, 441 U.S. at 539; see, e.g., Demery, 378 F.3d at 1029–33 (upholding

                                  19   injunction against webcams that streamed live images of pretrial detainees to Internet users around

                                  20   world because webcam transmissions harmed detainees by publicly humiliating them and were not

                                  21   an incident of a legitimate governmental purpose).

                                  22          The allegations in the complaint are insufficient to state a Fourteenth Amendment claim.

                                  23   Mr. Ruffin claims that he was placed in a “filthy” cell with a broken sink, and that the cell had just

                                  24   been sprayed for COVID-19. Dkt. No. 1 at 3. It is not clear whether Mr. Ruffin contends that the

                                  25   cell was “filthy” because of the broken sink and the COVID-19 spray, or whether he contends that

                                  26   these separate conditions collectively amount to impermissible punishment. In any event, Mr.

                                  27   Ruffin’s allegations of fact are too sparse and conclusory for the Court to ascertain whether he has

                                  28   stated a plausible claim for violation of the Fourteenth Amendment relating to the conditions in
                                                                                           3
                                           Case 5:20-cv-07826-VKD Document 9 Filed 03/05/21 Page 4 of 6




                                   1   which he is held.1 The Court observes that spraying a cell to kill the virus that causes COVID-19

                                   2   is inconsistent with such a claim. Mr. Ruffin may amend his claim to attempt to state sufficient

                                   3   facts to support a Fourteenth Amendment claim under Bell.

                                   4          Mr. Ruffin’s allegation that he was not afforded a shower for five days is also insufficient

                                   5   to state a claim for relief. He does not allege any facts from which the Court may infer that these

                                   6   circumstances are so severe as to constitute punishment or that they were not simply incidental to

                                   7   some legitimate governmental purpose. Mr. Ruffin may amend his claim to attempt to allege

                                   8   sufficient facts to establish that the deprivation of a shower for five days amounts to punishment in

                                   9   his particular circumstances.

                                  10          B.      Discrimination
                                  11          Although his allegations are not specific, Mr. Ruffin appears to allege that Deputy Orsha

                                  12   discriminated against him by taking away a phone and then giving it to a white inmate who is a
Northern District of California
 United States District Court




                                  13   member of the LGBTQ community. Dkt. No. 1 at 3. The complaint contains no allegations about

                                  14   Mr. Ruffin’s race, gender identity, or sexual orientation.

                                  15          Liberally construed, Mr. Ruffin appears to be attempting to state a violation of his right to

                                  16   equal protection. When challenging his treatment with regard to other prisoners as a violation of

                                  17   equal protection, courts have held that a prisoner must allege that his treatment is invidiously

                                  18   dissimilar to the treatment other inmates received. More v. Farrier, 984 F.2d 269, 271–72 (8th

                                  19   Cir. 1993) (absent evidence of invidious discrimination, federal courts should defer to judgment of

                                  20   prison officials); Timm v. Gunter, 917 F.2d 1093, 1099 (8th Cir. 1990) (same). The first step in

                                  21

                                  22
                                       1
                                         Because the Eighth Amendment serves as benchmark for evaluating pretrial detainees’
                                       conditions of confinement claims, see Carnell v. Grimm, 74 F.3d 977, 979 (9th Cir. 1996) (Eighth
                                  23   Amendment guarantees provide minimum standard of care for pretrial detainees), some Eighth
                                       Amendment cases discussing cell conditions may be instructive. See, e.g., Taylor v. Riojas, 141
                                  24   S.Ct. 52, 53–54 (2020) (per curiam) (four days in cell covered “nearly floor to ceiling, in massive
                                       amounts of feces: all over the floor, the ceiling, the window, the walls, and even packed inside the
                                  25   water faucet,” followed by two days in “frigidly cold cell” with sewage on the floor and no bed or
                                       clothes such that plaintiff was “left to sleep naked in sewage” violates the Eighth Amendment);
                                  26   but cf. Anderson v. Cty. of Kern, 45 F.3d 1310, 1314–15 (9th Cir. 1995) (temporary placement in
                                       safety cell that was dirty and smelled bad did not constitute infliction of pain), amended, 75 F.3d
                                  27   448 (9th Cir. 1995), cert. denied, 516 U.S. 916 (1995); Holloway v. Gunnell, 685 F.2d 150 (5th
                                       Cir. 1985) (no claim stated where prisoner forced to spend two days in hot dirty cell with no
                                  28   water); Evans v. Fogg, 466 F. Supp. 949 (S.D.N.Y. 1979) (no claim stated by prisoner confined
                                       for 24 hours in refuse strewn cell and for two days in flooded cell).
                                                                                           4
                                           Case 5:20-cv-07826-VKD Document 9 Filed 03/05/21 Page 5 of 6




                                   1   determining whether the inmate’s equal protection rights were violated is to identify the relevant

                                   2   class of prisoners to which he belongs. Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013).

                                   3   The class must be comprised of similarly situated persons so that the factor motivating the alleged

                                   4   discrimination can be identified. Id. at 1031 (affirming district court’s grant of defendants’ motion

                                   5   for summary judgment because inmate failed to raise triable issue of fact that he was treated

                                   6   differently than any other inmate whom the officers did not know was entitled to a vegetarian

                                   7   meal). Here, Mr. Ruffin alleges no facts that would permit the Court to discern the class or classes

                                   8   of prisoners to which he belongs or how the treatment he received was invidiously dissimilar to

                                   9   that received by other inmates. He shall be afforded one opportunity to file an amended complaint

                                  10   to attempt to allege sufficient facts to state a cognizable equal protection claim.

                                  11          C.      Liability of Other Named Defendants
                                  12          As stated above, Mr. Ruffin also names numerous other individuals as defendants,
Northern District of California
 United States District Court




                                  13   claiming that there is a total of “105 to 110” total deputy officers involved, but he makes no

                                  14   specific allegations against them. Dkt. No. 1 at 2. Accordingly, these named defendants should

                                  15   be dismissed for failure to state a claim for relief against them. Since Mr. Ruffin has been granted

                                  16   leave to amend the claims discussed above, he may include additional factual allegations sufficient

                                  17   to state cognizable claims against these other defendants in the amended complaint, assuming he

                                  18   can do so in good faith.

                                  19          In preparing an amended complaint, Mr. Ruffin may wish to keep the following principles

                                  20   in mind. Liability may be imposed on an individual defendant under 42 U.S.C. § 1983 if the

                                  21   plaintiff can show that the defendant’s actions both actually and proximately caused the

                                  22   deprivation of a federally protected right. Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062,

                                  23   1085 (9th Cir. 2013); Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). A person deprives

                                  24   another of a constitutional right within the meaning of § 1983 if he commits an affirmative act,

                                  25   participates in another’s affirmative act, or omits to perform an act which he is legally required to

                                  26   do that causes the deprivation of which the plaintiff complains. Leer, 844 F.2d at 633.

                                  27

                                  28
                                                                                          5
                                              Case 5:20-cv-07826-VKD Document 9 Filed 03/05/21 Page 6 of 6




                                   1   III.     CONCLUSION

                                   2            For the foregoing reasons, the Court orders as follows:

                                   3            1.      The complaint is DISMISSED with leave to amend. Within twenty-eight (28)

                                   4   days of the date this order is filed, plaintiff shall file an amended complaint using the Court’s form

                                   5   complaint. The amended complaint must include the caption and civil case number used in this

                                   6   order, i.e., Case No. C 20-07826 VKD (PR), and the words “AMENDED COMPLAINT” on the

                                   7   first page. Plaintiff must answer all the questions on the form in order for the action to proceed.

                                   8   Plaintiff is reminded that the amended complaint supersedes the original complaint, and plaintiff

                                   9   may not make references to the original complaint. Claims not included in the amended complaint

                                  10   are no longer claims and defendants not named in an amended complaint are no longer defendants.

                                  11   See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992).

                                  12            2.     Failure to respond in accordance with this order by filing an amended
Northern District of California
 United States District Court




                                  13   complaint in the time provided will result in this matter being reassigned to a district judge

                                  14   with the recommendation that the matter be dismissed without further notice to plaintiff.

                                  15            The Clerk of the Court shall include two copies of the Court’s form complaint with a copy

                                  16   of this order to plaintiff.

                                  17            IT IS SO ORDERED.

                                  18   Dated: March 5, 2021

                                  19

                                  20
                                                                                                    VIRGINIA K. DEMARCHI
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         6
